Case: 21-2093    Document: 52     Page: 1   Filed: 11/01/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                     FINJAN LLC,
                    Plaintiff-Appellant

                             v.

            ESET, LLC, ESET SPOL. S.R.O.,
                 Defendants-Appellees
                ______________________

                        2021-2093
                  ______________________

    Appeal from the United States District Court for the
 Southern District of California in No. 3:17-cv-00183-CAB-
 BGS, Judge Cathy Ann Bencivengo.
                  ______________________

                Decided: November 1, 2022
                 ______________________

     JUANITA ROSE BROOKS, Fish & Richardson P.C., San
 Diego, CA, argued for plaintiff-appellant. Also represented
 by JASON W. WOLFF; ROBERT COURTNEY, Minneapolis, MN.

     NICOLA ANTHONY PISANO, Eversheds Sutherland (US)
 LLP, San Diego, CA, argued for defendants-appellees. Also
 represented by JUSTIN EDWIN GRAY, JOSE L. PATINO, SCOTT
 PENNER, REGIS CALVIN WORLEY, JR.
                  ______________________

    Before PROST, REYNA, and TARANTO, Circuit Judges.
Case: 21-2093     Document: 52      Page: 2    Filed: 11/01/2022




 2                                      FINJAN LLC   v. ESET, LLC



 REYNA, Circuit Judge.
      Appellant Finjan, Inc. appeals the U.S. District Court
 for the Southern District of California’s grant of summary
 judgment of invalidity. The district court construed the
 claim term “Downloadable” in the asserted patents to be
 restricted to “small” executable or interpretable applica-
 tion programs based on the definition of “Downloadable”
 provided by a patent in the same family that was incorpo-
 rated by reference into the asserted patents. The district
 court determined that the asserted claims were indefinite
 and thus invalid. We reverse the district court’s claim con-
 struction, vacate its grant of summary judgment, and re-
 mand for further proceedings.
                         BACKGROUND
     In 2017, Finjan, Inc. (“Finjan”) filed suit against ESET,
 LLC (“ESET”) in the Southern District of California, as-
 serting that ESET infringed U.S. Patent Nos. 6,154,844
 (“the ’844 Patent”); 6,804,780 (“the ’780 Patent”); 8,079,086
 (“the ’086 Patent”); and 9,189,621 (“the ’621 Patent) (collec-
 tively, “the asserted patents” or “the patents-at-issue”).
 Finjan, Inc. v. ESET, LLC, 2017 WL 5501338, at *1 (S.D.
 Cal. Nov. 14, 2017) (Claim Construction Order). The as-
 serted patents, which are all expired, are part of a family
 of patents directed to systems and methods for detecting
 computer viruses in a “Downloadable” through a security
 profile. See, e.g., ’844 Patent col. 1 ll. 23–27. Finjan claims
 priority for each of the asserted patents back to provisional
 application No. 60/030,639 (“the ’639 application”), filed
 November 8, 1996. The family’s chain of priority and in-
 corporation by reference relationships are as follows:
Case: 21-2093      Document: 52   Page: 3   Filed: 11/01/2022




 FINJAN LLC   v. ESET, LLC                                3




 J.A. 13.
     On September 25 and 26, 2017, the district court held
 a Markman hearing. Claim Construction Order at *1. The
 court focused on the meaning of the term “Downloadable”
 and requested further briefing on that term.
Case: 21-2093     Document: 52      Page: 4    Filed: 11/01/2022




 4                                      FINJAN LLC   v. ESET, LLC



     “Downloadable” appears in the claims of all asserted
 patents. The ’639 application first defines “Downloadable”
 as “an executable application program which is automati-
 cally downloaded from a source computer and run on the
 destination computer. Examples of Downloadables include
 applets designed for use in the Java™ distributing envi-
 ronment . . . .” J.A. 1863.
      Non-asserted U.S. Patent Nos. 6,167,520 (“the ’520 Pa-
 tent”) and 6,480,962 (“the ’962 Patent”) define Down-
 loadables as “applets” and as “a small executable or
 interpretable application program which is downloaded
 from a source computer and run on a destination com-
 puter.” ’520 Patent col. 1 ll. 31–34; ’962 Patent col. 1 ll.
 38–41 (emphasis added). Two of the asserted patents, the
 ’844 and ’780 patents, define a Downloadable as “an exe-
 cutable application program, which is downloaded from a
 source computer and run on the destination computer.”
 ’844 Patent col. 1 ll. 44–47; ’780 Patent col. 1 ll. 50–53. The
 patents list as examples Java applets and JavaScripts
 scripts. Id. Both patents incorporate the ’520 patent by
 reference. ’844 Patent col. 1. ll. 14–18; ’780 Patent col. 1.
 ll. 19–23. The three remaining asserted patents, the ’086,
 ’621, and ’755 patents, do not include a definition of “Down-
 loadable” but incorporate the ’962 and ’780 patents by ref-
 erence. ’086 Patent col. 1. ll. 24, 34–35; ’621 Patent col. 1
 ll. 40–41, 58; ’755 Patent col. 1. ll. 44, 58–59.
     The district court construed the term “Downloadable”
 to mean “a small executable or interpretable application
 program which is downloaded from a source computer and
 run on a destination computer.” Claim Construction Order
 at *2 (emphasis added). The court based its construction
 on the incorporation by reference of the ’520 Patent. 1 Id.


     1   The asserted patents also incorporate the ’962 Pa-
 tent by reference. The ’962 Patent is substantially similar
Case: 21-2093      Document: 52    Page: 5    Filed: 11/01/2022




 FINJAN LLC   v. ESET, LLC                                   5



 at *1–2. The district court reasoned that the patent family
 contained “somewhat differing definitions” that “can be
 reconciled.” Id. at *1. The court found that based on the
 definitions and examples included throughout the various
 patents in the family tree, the term Downloadable in the
 patents-at-issue should be construed to include the word
 “small” as defined in the ’520 Patent. Id. at *2.
      On April 23, 2019, ESET moved for summary judgment
 of invalidity based on indefiniteness. Finjan, Inc. v. ESET,
 LLC, 2021 WL 1241143, at *1 (S.D. Cal. Mar. 29, 2021).
 The court held oral argument and determined that there
 were genuine disputes of material fact over what a skilled
 artisan would have understood “Downloadable” to mean as
 of the effective filing date in 1997. Id. The court denied
 the motion without prejudice.
     On March 10, 2020, the case went to trial. Three days
 later, the court vacated the remainder of the trial due to
 California’s COVID-19 stay-home order. Id.
     On August 21, 2020, ESET renewed its motion for sum-
 mary judgment in light of the testimony from Finjan’s ex-
 pert during the trial. Id. On March 29, 2021, the district
 court granted the motion, finding the asserted patents in-
 definite based on the word “small” as used in the court’s
 construction of “Downloadable.” Id. at *5. Finjan timely
 appealed. This court has jurisdiction pursuant to 28
 U.S.C. § 1295(a)(1).
                      STANDARD OF REVIEW
     The Federal Circuit reviews a district court’s grant of
 summary judgment under the standard applied in the re-
 spective regional circuit, in this case the Ninth Circuit. See
 Neville v. Found. Constructors, Inc., 972 F.3d 1350, 1355



 to the ’520 Patent. Reference to the ’520 Patent definition
 throughout the opinion also applies to the ’962 Patent.
Case: 21-2093     Document: 52     Page: 6    Filed: 11/01/2022




 6                                     FINJAN LLC   v. ESET, LLC



 (Fed. Cir. 2020). The Ninth Circuit reviews a grant of sum-
 mary judgment de novo. Id. (citation omitted). “Summary
 judgment is proper when, drawing all justifiable inferences
 in the non-movant’s favor, ‘there is no genuine dispute as
 to any material fact and the movant is entitled to judgment
 as a matter of law.’” Azko Nobel Coatings, Inc. v. Dow
 Chem. Co., 811 F.3d 1334, 1338–39 (Fed. Cir. 2016) (quot-
 ing Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc.,
 477 U.S. 242, 255, (1986)).
     The Court reviews a district court’s claim construction
 de novo and its underlying factual determinations for clear
 error. See Teva Pharms. USA, Inc. v. Sandoz, Inc., 574 U.S.
 318, 325–26, (2015). “Whether and to what extent material
 has been incorporated by reference into a host document is
 a question of law.” Advanced Display Sys., Inc. v. Kent
 State Univ., 212 F.3d 1272, 1283 (Fed. Cir. 2000) (citing
 Quaker City Gear Works, Inc. v. Skil Corp., 747 F.2d 1446,
 1453–54 (Fed. Cir. 1984)).
     “We review [a] district court’s indefiniteness determi-
 nation de novo.” Ethicon Endo-Surgery, Inc. v. Covidien,
 Inc., 796 F.3d 1312, 1317 (Fed. Cir. 2015) (citation omit-
 ted). A claim is invalid for indefiniteness under 35 U.S.C.
 § 112 if its language, when read in light of the specification
 and prosecution history, fails to inform skilled artisans
 about the scope of the invention with reasonable certainty.
 Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898,
 909–911 (2014).
                         DISCUSSION
     Finjan makes two arguments on appeal: (1) the district
 court erred by construing the term “Downloadable” to be
 limited to “small” executable application programs and (2)
 the district court erred by finding that the word “small”
 rendered the claims indefinite and thus, invalid. We ad-
 dress each issue in turn below.
Case: 21-2093      Document: 52    Page: 7    Filed: 11/01/2022




 FINJAN LLC   v. ESET, LLC                                   7



     Finjan argues that the district court erred in its con-
 struction and that the word “small” should not be read into
 the definition of “Downloadable.” Appellant’s Br. 27–28.
 We agree.
      Claims must be read in light of the specification. Phil-
 lips v. AWH Corp., 415 F.3d 1303, 1315 (Fed. Cir. 2005) (en
 banc). That includes any patents incorporated by refer-
 ence. Patents that are incorporated by reference are “effec-
 tively part of the host [patents] as if [they] were explicitly
 contained therein.” X2Y Attenuators, LLC v. U.S. Int’l
 Trade Comm’n, 757 F.3d 1358, 1362–63 (Fed. Cir. 2014)
 (alterations in original) (citations omitted). Incorporation
 by reference of a patent “renders ‘the entire contents’ of
 that patent’s disclosure a part of the host patent.” Id. at
 1363 (citing Ultradent Prods., Inc. v. Life-Like Cosmetics,
 Inc., 127 F.3d 1065, 1069 (Fed. Cir. 1997); Manual of Pa-
 tent Examining Procedure § 608.01(p) (6th ed. 1996)). Ac-
 cordingly, definitions in any incorporated patents or
 references are a part of the host patent.
      Yet, “incorporation by reference does not convert the
 invention of the incorporated patent into the invention of
 the host patent.” Modine Mfg. Co. v. U.S. Int’l Trade
 Comm’n, 75 F.3d 1545, 1553 (Fed. Cir. 1996), abrogated on
 other grounds by Festo Corp. v. Shoketsu Kinzoku Kogyo
 Kabushiki Co., 234 F.3d 558 (Fed. Cir. 2000) (en banc). Ra-
 ther, the disclosure of the host patent provides context to
 determine what impact, if any, a patent incorporated by
 reference will have on construction of the host patent
 claims. See, e.g., X2Y Attenuators, 757 F.3d at 1363. “The
 disclosures of related patents may inform the construction
 of claim terms common across patents, but it is erroneous
 to assume that the scope of the invention is the same such
 that disclaimers of scope necessarily apply across pa-
 tents. . . .” Id. at 1366 (J. Reyna, concurring).
     The district court erred because it viewed the differing
 definitions throughout the patent family as competing and
Case: 21-2093      Document: 52      Page: 8     Filed: 11/01/2022




 8                                       FINJAN LLC   v. ESET, LLC



 determined that the asserted patents should be limited to
 the most restricted definition of the term. We disagree.
 Here, it is not necessary to limit the asserted patents be-
 cause the two definitions are not competing. The use of a
 restrictive term in an earlier application does not reinstate
 that term in a later patent that purposely deletes the term,
 even if the earlier patent is incorporated by reference.
 Modine Mfg., 75 F.3d at 1553 (finding that a grandparent
 patent defining “relatively small” to be “0.07 inches or less”
 did not incorporate this definition into the parent and child
 applications that deleted the definition).
     The ’520 Patent, which defines a Downloadable as
 “small,” represents a subset of the patent family claiming
 an invention capable of downloading only small executable
 or interpretable application programs. That is because the
 disclosure in the ’520 Patent focuses on applets as small
 executable or interpretable application programs. See, e.g.,
 ’520 Patent col. 1 ll. 31–32. The ’520 Patent summarizes
 the invention as “a system for protecting a client from hos-
 tile Downloadables.         The system includes security
 rules . . . and security policies defining the appropriate re-
 sponsive actions to rule violations such as terminating the
 applet, limiting the memory or processor time available to
 the applet, etc.” ’520 Patent col. 1 l. 66 to col. 2 l. 6 (empha-
 ses added).
     The definition of “Downloadable” that does not include
 a size requirement refers to executable or interpretable ap-
 plication programs of all sizes, including, but not limited
 to, “small” executable or interpretable application pro-
 grams. Because these two definitions can exist in harmony
 within the patent family, we do not necessarily have to ap-
 ply the ’520 Patent’s definition to the asserted patents.
     The ’844 and ’780 Patents describe a Downloadable as
 “an executable application program, which is downloaded
 from a source computer and run on the destination com-
 puter.” ’844 Patent col. 1 ll. 45–47; ’780 Patent col. 1 ll.
Case: 21-2093      Document: 52     Page: 9     Filed: 11/01/2022




 FINJAN LLC   v. ESET, LLC                                     9



 51–53. This definition is not limited to “small” executable
 application programs. The ’844 and ’780 Patents list exam-
 ples of Downloadables, including “JavaTM applets,” “Ac-
 tiveXTM controls,” “JavaScriptTM scripts,” and “Visual Basic
 scripts.” ’844 Patent col. 1 ll. 63–65; ’780 Patent col. 2 ll.
 3–4. These examples expand upon the sole example listed
 in the ’520 Patent—applets. The ’844 and ’780 Patents de-
 fine Downloadable to contemplate a broader functionality
 of the claimed invention not limited to downloading only
 “small” executable application programs, and the examples
 in the ’844 and ’780 Patents provide further support.
 Hence, in the ’844 and ’780 Patents, “Downloadable” should
 not be construed to include the term “small.”
      As noted, the ’086, ’621, and ’755 Patents do not ex-
 pressly define Downloadable but incorporate patents by
 reference that include both the ’520 Patent’s restricted def-
 inition of Downloadable with the word “small” and the
 broader definition without it. Similar to the ’844 and ’780
 Patents, the ’086, ’621, and ’755 Patents include examples
 expanding upon the ’520 Patent’s focus on “small” executa-
 ble or interpretable application programs like applets as
 well. For example, the ’086 patent recites: “JavaTM applets
 and JavaScript™ scripts, ActiveX™ controls, Visual Basic,
 add-ins, and/or others . . . Trojan horses, multiple com-
 pressed programs such as zip or meta files.” ’086 Patent
 col. 2 ll. 3–9; ’621 Patent col. 2 ll. 36–40; ’755 Patent col. 2
 ll. 36–40. Based on the context provided by the ’086, ’621,
 and ’755 Patents, the term “Downloadable” should not be
 restricted to “small” executable application programs.
     In sum, the term “Downloadable” as used in the ’844,
 ’780, ’086, ’621, and ’755 Patents means “an executable or
 interpretable application program, which is downloaded
 from a source computer and run on the destination com-
 puter.” We therefore reverse the district court’s claim con-
 struction.
Case: 21-2093    Document: 52    Page: 10    Filed: 11/01/2022




 10                                   FINJAN LLC   v. ESET, LLC



     Because we reverse the district court’s claim construc-
 tion, we need not to review the entirety of the district
 court’s determination of invalidity due to indefiniteness.
                        CONCLUSION
     We reverse the district court’s claim construction and
 determine that Downloadable should be construed as “an
 executable or interpretable application program, which is
 downloaded from a source computer and run on a destina-
 tion computer.” We vacate the district court’s grant of sum-
 mary judgment based on invalidity due to indefiniteness
 and remand for further proceedings consistent with our
 claim construction.
   REVERSED-IN-PART, VACATED-IN-PART, AND
                 REMANDED
                           COSTS
 No costs.